NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted May 11, 2009*
                                   Decided May 18, 2009

                                           Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08-2768

DARO WEILBURG,                                      Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Central District of Illinois.

       v.                                           No. 06-3222

SUSAN SUGGS, et al.,                                Jeanne E. Scott,
     Defendants-Appellees.                          Judge.

                                         ORDER

        Daro Weilburg appeals from the denial of his second motion to reconsider the
dismissal of his suit against officials of the Taylorville Correctional Center as well as the
Illinois Department of Corrections. In his suit, Weilburg alleged that the prison held him
beyond his proper release date and that the Department of Corrections defamed him by
posting on its website inaccurate information about his crime. The district court dismissed



       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2).
No. 08-2768                                                                             Page 2

for failure to state a claim, and twenty-eight days later, Weilburg filed his first motion for
reconsideration, which the district court denied. About four months after the district court
denied Weilburg’s motion, he again moved for reconsideration, arguing that newly
discovered evidence called into question the district court’s ruling. The district court
denied that motion too because the evidence in question did not affect its original ruling.
Weilburg then filed a notice of appeal that was timely only as to the order denying his
second motion for reconsideration. Accordingly, we limited the appeal to a review of that
order and we now affirm.

        As a threshold matter, the appellees contend that we lack jurisdiction due to fatal
errors in Weilburg’s notice of appeal. As the appellees explain, Weilburg’s notice does not
designate the order being appealed and it does not name the court to which the appeal was
taken. See FED. R. A PP. P. 3(c)(1)(B)-(C). But when he filed the notice, Weilburg attached a
docketing statement in which he summarized the arguments he wanted to make on appeal.
In that docketing statement, Weilburg asserts that “[t]he entire opinion from the U.S.
District Court . . . is without merit,” and that the court’s ruling after he submitted “newly
discovered evidence” was “contrary to the evidence presented.”

        Federal Rule of Appellate Procedure 3(c)(4) requires that “[a]n appeal must not be
dismissed for informality of form.” Accordingly, we “construe the Rules liberally in
determining whether they have been complied with.” Torres v. Oakland Scavenger Co., 487
U.S. 312, 317 (1988). Weilburg’s docketing statement shows that he intended to appeal
from the district court’s underlying judgment—that appeal was untimely, though—and
from its ruling on the second motion to reconsider. Thus, his failure to technically satisfy
Rule 3(c)(1)(B) is not fatal because “sufficient notice was given to apprise the other parties
of the issues challenged.” United States v. Segal, 432 F.3d 767, 772 (7th Cir. 2005); see also
Martin v. FERC, 199 F.3d 1370, 1372-73 (D.C. Cir. 2000); Denver & Rio Grande West R.R. Co. v.
Union Pac. R.R. Co., 119 F.3d 847, 848-49 (10th Cir. 1997). Moreover, there was no ambiguity
regarding which court Weilburg wanted to hear his appeal. Ours is the only circuit with
jurisdiction over the appeal, so the appellees could not have been misled by the omission of
the court’s name. See Bradley v. Work, 154 F.3d 704, 707 (7th Cir. 1998); Ortiz v. John O.
Butler Co., 94 F.3d 1121, 1125 (7th Cir. 1996). Though Weilburg’s notice of appeal was far
from perfect, it does not prevent us from considering the appeal: “‘inept’ attempts to
comply with Rule 3(c) are accepted as long as the appellee is not harmed.” Moran Foods,
Inc. v. Mid-Atlantic Market Development Co., LLC, 476 F.3d 436, 440 (7th Cir. 2007).

       Most of Weilburg’s arguments on appeal attack the merits of the district court’s
underlying order dismissing his suit, but as we have explained, our review is limited to the
denial of Weilburg’s second motion to reconsider. The district court denied that motion
No. 08-2768                                                                               Page 3

because the evidence Weilburg characterized as newly discovered did not call into question
its original judgment. Weilburg seems to think that we may review the original judgment
because the court “relied” on it when denying his second motion for reconsideration. Not
so; a motion to reconsider is not an appeal, see Stoller v. Pure Fishing Inc., 528 F.3d 478, 480
(7th Cir. 2008); Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000), so the district
court correctly refused to reconsider the analysis of its underlying order. We review only
the district court’s denial of Weilburg’s second motion to reconsider and we will reverse
only if the court abused its discretion. See Stoller, 528 F.3d at 480.

        Weilburg makes two arguments for why the evidence he presented required
reconsideration. First, he contends that the evidence demonstrates that the prison knew it
was holding him past his proper release date. Second, he argues that the evidence
contradicts the district court’s ruling that even if he was held past his proper release date,
he failed to state a claim for a procedural due process violation because there were
adequate state remedies available. See Toney-El v. Franzen, 777 F.2d 1224 (7th Cir. 1985).
Weilburg’s evidence consisted of state court documents, including transcripts and the
decision from a state mandamus proceeding held after dismissal, prison documents, and
two decisions from state court cases not involving Weilburg.

        Even assuming that Weilburg’s evidence is “newly discovered” and that it shows
conclusively that the prison intentionally held him beyond his release date, that showing
makes no difference to the district court’s ruling. Weilburg’s complaint asserts that he was
intentionally held beyond his release date, so, without any evidence at all, the district court
accepted that assertion as true when ruling on the motion to dismiss. See Hecker v. Deere &
Co., 556 F.3d 575, 580 (7th Cir. 2009). The documents from Weilburg’s mandamus
proceeding reflect a concession on the part of the appellees, in contradiction to their
position before the district court, that Weilburg should have been released 72 days sooner.
That change in position is hardly commendable, but it has no bearing on the district court’s
ruling, which rested on the availability of state remedies.

        The state court’s ruling on Weilburg’s mandamus petition is relevant to the
availability of state remedies, but it does not contradict the district court’s ruling that a
state remedy exists. The state court ruled “reluctantly” that there was no remedy available
to Weilburg in a mandamus proceeding. But, as the court pointed out, an Illinois inmate
held beyond his release date does have a remedy in the Illinois Court of Claims. See, e.g.,
Evans v. Illinois, 55 Ill. Ct. Cl. 395 (2002). Thus, even if the district court could have
considered the state court’s ruling, see Biesek v. Soo Line R.R. Co., 440 F.3d 410, 412 (7th Cir.
No. 08-2768                                                                         Page 4

2006) (distinguishing between evidence that is newly created and evidence that is newly
discovered), that ruling did not affect the analysis in the underlying order.

                                                                                A FFIRMED.